Citation Nr: 0125145	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  94-46 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim for 
service connection for PTSD.  This matter was previously 
before the Board in August 1996 at which time it was remanded 
to the RO for further development.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In this case, additional development is necessary 
in order to fulfill the requirements of the VCAA.

The criteria for evaluating service connection for PTSD 
require medical evidence establishing a diagnosis of the 
condition in accordance with § 4.125 (a), credible supporting 
evidence that the claimed inservice stressor occurred, and a 
link, established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997). 

The veteran alleges several stressors while serving aboard 
the USS Galveston.  Service records show that he served 
aboard this vessel from January 1966 to January 1968 and from 
March 1968 to March 1969.  He alleges that while stationed 
off the coast of Vietnam, his duty was to shell the enemy and 
that while he didn't actually see the shells hit their 
targets, his Captain described bodies "flying all over the 
place."  Initially he did not think anything of this, but 
came to realize the "horror" of what he had done by "killing 
innocent women and children in the process."  He also said 
that he witnessed the USS Liberty get attacked by an Israeli 
fighter jet and later boarded the vessel and saw "blood 
everywhere."  He also said that he felt guilty over the 
sniper death of a fellow seaman named Galendez.  He said that 
he did not actually witness the killing, but felt guilty 
because he had broken an agreement that he and Galendez stick 
together.  He said that if he had not done this, Galendez 
would still be alive.  He also asserts to having witnessed 
military hospital patients who were missing limbs and covered 
with fungus and rashes.  

In February 1997, the veteran underwent a VA examination for 
the purpose of determining the nature and etiology of his 
psychiatric disability.  In so doing, the VA examiner 
diagnosed the veteran as having PTSD and opined that his 
psychiatric symptoms appeared to be related to his military 
experience and a pre-morbid constitutional vulnerability.  
However, his opinion is based on stressors that the veteran 
reported to him, but have not been recognized by the RO as 
being supported by credible evidence.  In this respect, the 
RO remarked when setting up the VA examination that none of 
the stressors claimed by the veteran were supported by the 
evidence and none were combat-related.  

Accordingly, because the examiner's opinion in 1997 was based 
on stressors that have not been recognized as being supported 
by the evidence, the opinion is inadequate for decision-
making purposes.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Moreover, subsequent to the 1997 examination, the RO 
received additional evidence from the National Archives and 
Records Administration and the Department of the Navy 
regarding the veteran's alleged stressors.  The veteran was 
not assigned to the USS GALVESTON until January 1966.  
Regarding the incident involving the USS LIBERTY, records 
reflect that the GALVESTON was not one of the naval vessels 
that came to the aid of the LIBERTY following the June 8, 
1967 incident during the brief Arab-Israeli conflict.  In 
1968, the GALVESTON was stationed in the waters off the coast 
of Vietnam as part of a Naval Gunfire Fire Support (NGFS) 
assignment for the 1st Marine Division near Danang from 
November 11 to 20.  It remained in the waters off Vietnam 
from November 21 until setting sail for Japan on November 30.  
According to a deck log entry, on November 22, 1968, the 
veteran sustained a minor facial injury when the ship rolled.  
Based on this evidence, the RO should again determine which 
stressors are reasonably supported by the evidence.  
38 C.F.R. § 3.304(f).  Thereafter, the RO should have a VA 
examiner examine the veteran and assess whether the veteran 
has PTSD that is related to only those stressors that are 
supported by the evidence.  38 U.S.C.A. § 5103Ad); Cohen, 
supra.  Prior to making this determination, the examiner 
should be given the veteran's claims file to review, 
including his service medical records which show that he was 
treated for an acute anxiety reaction while serving aboard 
the USS GALVESTON in April 1968, prior to the ship's 
assignment to Vietnam.  This record notes the probability of 
an emotionally unstable personality, and that the veteran had 
done satisfactorily for two and a half years.  It also notes 
that he had one year to go on enlistment.  He was prescribed 
Librium and Valium.  He was found to have a normal clinical 
psychiatric examination at his April 1969 separation 
examination. 

Additionally, it should be noted that the current criteria 
for evaluating claims of service connection for PTSD became 
effective on March 7, 1997.  Prior to this date, the law 
required that there be a clear diagnosis of PTSD as opposed 
to the present requirement that there be medical evidence 
diagnosing the condition in accordance 
with § 4.125 (a).  See Direct Service Connection (Post-
Traumatic Stress Disorder), 64 Fed. Reg. 32,807 (1999) 
(codified at 38 C.F.R. § 3.304(f) (2001)); Harth v. West, 14 
Vet. App. 1 (2000).  Consequently, because the RO in this 
case adjudicated the claim under the old version of 
§ 3.304(f) which is no longer in effect, a remand is 
necessary so that the RO can consider the evidence under the 
new version of the regulation.

Lastly, an attempt should be made to obtain any recent 
medical records since 1999 that are relevant to the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. 
§ 5103A(b).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his 
claim for service connection for PTSD 
since 1999.  Efforts to obtain pertinent 
records must be documented in the claims 
file and the veteran must be informed of 
the results of the requests for records 
in keeping with the VCAA.  

2.  In light of the evidence submitted to 
the RO in June 2001 by the National 
Archives and Records Administration, the 
RO should again comprise a list of any 
stressor(s) that are reasonably supported 
by the evidence of record, and any such 
stressor(s) should be completely and 
accurately described as part of the RO's 
written findings.  If a claimed stressor 
is found to not be supported or credible 
the RO should so state.

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD that is related to 
stressors that are supported by the 
evidence.  The examiner should review the 
veteran's claims file prior to the 
examination along with a copy of this 
REMAND, and be provided with the RO's 
specific listing (and complete and 
accurate description) of any stressor(s) 
which the RO has determined is/are 
reasonably supported by the record.  Any 
psychological testing deemed appropriate 
should be conducted.  The examiner should 
be asked to opine as to whether it is at 
least as likely as not that the veteran 
has PTSD that is proximately related to 
only those stressors that the RO 
identifies as supported by credible 
evidence.  A diagnosis of PTSD must 
either be in conformance with the DSM-IV 
or otherwise be supported by the 
findings.  38 C.F.R. § 4.125.  All 
findings, opinions, and bases should be 
set forth in detail.

4.  The RO should readjudicate the claim 
for service connection for PTSD.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a new Supplemental 
Statement of the Case and be given an 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




